Citation Nr: 9911711	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-09 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

Entitlement to service connection for depressive disorder.  

Entitlement to service connection for heart disease.  

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  

Entitlement to a total disability rating based on individual 
unemployability based on service-connected disabilities.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from October 1942 to October 
1944.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine, in 
February 1998 which granted service connection for PTSD, 
assigning a 30 percent evaluation, and denied service 
connection for depression and arteriosclerotic heart disease.  
A rating decision in March 1998 denied entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  

In August 1998, a videoconference hearing was held before 
C.W. Symanski, who is a member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  The veteran's claim for service connection for depressive 
disorder is not accompanied by medical evidence showing a 
nexus between his current depression and service or a 
service-connected disability; the claim is not plausible.

2.  The veteran's claim for service connection for heart 
disease is not accompanied by medical evidence showing a 
nexus between his current heart disease and service or a 
service-connected disability; the claim is not plausible.

3.  PTSD is currently manifested by some difficulty sleeping, 
restricted range of affect, avoidance of thoughts or feelings 
associated with the in-service trauma, a feeling of 
detachment, difficulty concentrating, and an exaggerated 
startle response, commensurate with occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks, although generally functioning 
satisfactorily.  

4.  The veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The claim for service connection for depressive disorder 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The claim for service connection for heart disease is not 
well grounded.  38 U.S.C.A. § 5107.  

3.  PTSD is not more than 30 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, and 
Part 4, Code 9411 (1998).  

4.  The veteran is not individually unemployable by reason of 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(a) (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.1, 4.15, 4.16, 
4.19 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran was injured 
in 1944 when his ship was torpedoed.  He sustained burns to 
both hand and both feet by sulfuric acid fumes.  The scars 
caused by the burns resulted in considerable limitation of 
motion of the fingers of his left hand.  He was also treated 
for inhalation of the fumes.  The service records are 
negative for any complaints, abnormal clinical findings, or 
diagnosis reflecting any depression or heart disease.  

A rating decision in October 1944 granted service connection 
for multiple finger injuries of the left hand, residuals of 
acid burns, rated 50 percent disabling, and burns of the 
right hand and both feet, rated noncompensably disabling.  

On VA compensation examination in March 1945 it was noted 
that there was immobility of the proximal joint of the second 
digit of the left hand and immobility of all joints of digits 
three, four, and five, with atrophy of the muscles and loss 
of extensor tendons as a result of the burns.  The examiner 
also noted healed skin grafts on the left palm and digits 
two, three, four, and five of the left hand, as well as of 
the medial aspect of the right ankle.  There were also well 
healed scars of the left instep.  The veteran's blood 
pressure was recorded as 116/76.  No abnormal cardiovascular 
or psychiatric clinical findings were noted.  The examiner 
also noted the veteran's complaint of pains in his chest, 
which were presumed to be due to the gassing at the time of 
the burns, and frequent colds.  On examination, the veteran's 
lungs were clear to auscultation and percussion.  There was a 
moderately loose frequent cough that was slightly- or non-
productive.  It was noted that the veteran smoked 
20 cigarettes per day.  A chest x-ray showed no evidence of 
parenchymal infiltrates.  The examiner listed a diagnosis of 
chronic tracheobronchitis and laryngitis due to the gassing 
in service.  

A November 1948 VA examiner provided a more detailed 
evaluation of the residuals of the veteran's in-service 
injuries.  There was normal motion of the left thumb and all 
metacarpophalangeal joints.  The third and fourth fingers 
were held with the distal phalanx in 75 degrees of flexion.  
Flexion of the middle phalangeal joint of the index finger 
was limited to 100 degrees and there was no active motion of 
the distal phalangeal joint.  There was no active motion in 
the middle phalangeal joint of the third finger, but 
75-85 degrees of flexion was possible in the distal 
phalangeal joint.  There was no active extension of the third 
finger.  Active flexion of the fourth middle phalangeal joint 
was limited to 20 degrees and there was no active flexion of 
the distal phalangeal joint.  The middle and distal 
phalangeal joints of the fifth finger could be actively 
flexed to 20 degrees and could be fully extended.  There was 
no restriction of motion of the wrist.  The examiner noted 
scars over the dorsum and palmar surfaces of the left hand 
and fingers, as well as the lateral and medial surfaces of 
the fingers.  The scars were deep and attached to the 
underlying tissues.  The scars were tender and hyperesthetic, 
but not inflamed or keloidal.  Bone and muscle loss of the 
fingers was apparent.  The examiner described the left hand 
scars as very disfiguring.  

There was normal range of motion of the all the joints of the 
right hand, with a few scars over the lower third of the 
forearm and the dorsal surfaces of the distal third of the 
fingers.  The scars of the right hand were superficial and 
not attached to the underlying tissues; there was no 
tenderness or keloid formation.  Neither was there any muscle 
or bone loss, limitation of motion, tenderness, or 
disfigurement.  

The examiner described the burn scar at the medial malleolus 
of the right ankle as being 3x11/2 inches, unattached to the 
underlying tissue and not inflamed or keloid, but it was 
tender. There was no muscle or bone loss and no limitation of 
motion of the right ankle joint, but there was some loss of 
sensation to pain and touch over the scar.  That scar was 
noted to be disfiguring, as well.  The examiner also 
described small scars on the distal third of the left lower 
leg and left foot.  Those scars were well healed, negative to 
examination, and not disfiguring.  There were also skin graft 
donor site scars on the right upper leg and right lower 
chest; examination of those scars was negative except for 
disfigurement.  

The veteran's subjective complaints were that his right ankle 
scar would become sensitive if struck and his left hand would 
become cold easily and ache.  His blood pressure was recorded 
as 118/80.  No abnormal clinical findings or diagnoses 
regarding the heart were noted.  

A rating decision in January 1949 decreased to 40 percent 
disabling the rating for the left hand disability, increased 
to 10 percent disabling the evaluation for the right ankle 
scar, and assigned a single, separate noncompensable rating 
for scars of the right hand, left lower leg and foot, right 
upper leg, right lower chest, and chronic bronchitis.  By a 
decision in July 1949, the Board granted a separate 
10 percent rating for the left hand scar, in addition to the 
40 percent evaluation based on limitation of motion.  

In June 1971, a private physician reported that the veteran 
had had progressive stiffness, swelling, and tenderness in 
his fingers, resulting in increased disability.  

On VA compensation examination in July 1971, however, the 
examiner noted that the changes in the left second, third, 
and fourth digits of the left hand were essentially as had 
been reported on examination in 1948.  Function of the left 
thumb was normal, but the veteran was unable to flex his 
fifth finger to his palm.  The skin graft on the right ankle 
was unchanged and well healed.  

VA outpatient records dated from May 1985 to March 1994 show 
that the veteran sustained myocardial infarctions in 1985 and 
July 1990 and underwent coronary bypass surgery in 1991.  
Those records also indicate that the veteran was being 
treated for hypertension.  No examiner related the 
hypertension or heart disease to service or to any service-
connected disability.  

In May 1986, the veteran was hospitalized at a VA facility 
for treatment of a respiratory condition.  No abnormal 
cardiovascular clinical findings were reported.  The examiner 
did indicate that the veteran's mental status was normal.  
Discharge medications were Isordil, Nadolol, and aspirin.  

The veteran was again hospitalized at a VA facility in 
September 1990 for cardiac catheterization.  The summary of 
that hospitalization does not reflect any psychiatric 
complaints or diagnoses or any abnormal clinical findings 
regarding the veteran's service-connected disabilities.  

Private medical records dated from July 1990 to October 1997 
primarily show treatment for the veteran's heart disease.  
Those records do not reflect that any examiner attributed the 
hypertension or heart disease to service or to a service-
connected disability.  

A VA outpatient clinic record dated in July 1997 shows that 
the veteran was seen complaining of being depressed.  
Concerns about his heart disease and about his son's and 
wife's health were noted.  The examiner noted that the 
veteran's affect was flat and diagnosed depression and 
anxiety secondary to concerns about his wife's care in case 
of his death.  

In January 1998 VA cardiovascular and psychiatric 
examinations were conducted.  The cardiovascular examiner 
noted the veteran's history of heart disease since 1990 
[sic].  His current medications included doxazosin, digoxin, 
furosemide, and quinapril and his blood pressure was recorded 
as 110/74.  The assigned diagnoses were arteriosclerotic 
heart disease, congestive heart failure, and controlled 
hypertensive vascular disease.  The examiner commented that 
"It is more likely that the heart condition is due to 
arteriosclerotic heart disease than stress or depression.  
The patient may be stressed and depressed due to the fact 
that he is physically ill."  

The VA psychiatrist noted the veteran's history of his in-
service injury on board ship.  The veteran reported that he 
still thought about the events, having a constant reminder in 
his left hand disability.  He indicated that he used to dream 
about the events, but not so much anymore.  However, he 
stated that he still had an "odor memory" of the gas that 
he inhaled at the time of the injury.  He reported that he 
tried to avoid thoughts or feelings associated with the 
trauma.  The veteran had a feeling of detachment and a 
restricted range of affect that was affecting both him and 
his children.  He indicated that he had difficulty both 
falling asleep and staying asleep and had difficulty 
concentrating.  He also reported an exaggerated startle 
response.  The veteran stated that his daily regimen included 
caring for his wife, going downtown to play cribbage with two 
of his friends, and watching television.  The examiner 
diagnosed PTSD and characterized it as being moderately 
severe.  He commented that the veteran obviously has 
difficulty getting close to his children and his wife, for 
whom he is now the caretaker.  It was noted that the veteran 
had mild impairment for occupation and mild problems 
socializing.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 61.  

A videoconference hearing before the undersigned Member of 
the Board was conducted in August 1998, with the veteran 
being at the RO in Togus, Maine.  The veteran testified that 
he could not work due to his PTSD.  He indicated that he had 
seen a VA physician a couple times for psychiatric problems 
and was prescribed Prozac, but that it did not help; he was 
not taking then any psychotropic medication.  He stated that 
he was not currently seeing any physician for PTSD or 
depression.  The testified that he had periodic episodes of 
depression lasting 3-4 days and that his sleep was "fair," 
without many nightmares.  He indicated that he would 
sometimes "relive" the torpedoing incident during service.  
Regarding his disease, the veteran stated that it didn't 
really interfere with working.  He testified that his left 
hand was less useful than it was in 1972 when he stopped 
working, indicating he had stopped working at that time 
because he couldn't produce enough work for his employers.  
He stated that the hand was the major reason why he could not 
find employment.  The veteran reported that he had received 
only a grammar school education and that his only training 
was as a watch maker soon after the war.  He testified that 
the only work he had ever done was to repair watches.  He 
also indicated that he was right-handed.  

Analysis

Service connection 

Depressive disorder

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  Each disabling condition shown by a veteran's 
service records, or for which he seeks service connection, 
must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154 (West 1991).  Satisfactory lay or other 
evidence that injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1998).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (1998).

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

In this case, although the record does reflect a recent 
diagnosis of depression, there is no evidence of depression 
during service or for many years after service.  Further, 
there is no medical evidence that the current depression 
might be attributable to an injury or disease incurred in 
service or to any of the veteran's service-connected 
disabilities.  Moreover, the 1997 VA outpatient examiner 
specifically indicated that his depression and anxiety were 
secondary to concerns over his wife's current health and her 
ability to care for herself in case of his death.  

Therefore, the Board finds that the evidentiary record lacks 
any medical evidence, as opposed to the veteran's unsupported 
lay contentions, which carry no probative weight (see 
Espiritu), of a nexus between his depression and an injury or 
disease incurred in service or any service-connected 
disability.  Lacking such evidence, the third criterion set 
forth by the Court in Caluza is not met.  

Accordingly, the Board finds that the veteran's claim for 
service connection for depression or a depressive disorder is 
not well grounded and so must be denied.  

Heart disease

The veteran contends that his heart disease, which was first 
manifested in the 1980s, resulted from the stress that he 
feels as a result of his injuries in service.  

The only medical evidence of record regarding a possible 
nexus between the veteran's heart disease and his PTSD or the 
injuries in service consists of the January 1998 VA 
examiner's concluding comment that it was "more likely that 
the heart condition is due to arteriosclerotic heart disease 
than stress or depression."  While the examiner's comment 
does not specifically address the etiology of the veteran's 
arteriosclerotic heart disease, neither does any other 
medical evidence of record.  Moreover, the examiner's comment 
indicates that it is more likely that the heart disease is 
not related to his PTSD.  

At bottom, there is no medical evidence of a nexus between 
the veteran's heart disease and service or his service-
connected PTSD.  In the absence of such evidence, the third 
prong of Caluza is not met.  His claim must be denied as 
being not well grounded.  

Increased rating

The Board finds that the veteran's claims concerning the 
claim for an increased rating for PTSD has been developed to 
its fullest extent with no indication that there are 
additional, unsecured records that would be helpful in this 
case.  Therefore, the Board has no further duty to assist the 
veteran in developing his claims.  38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  


When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission. The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (1998).  

For total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 
100 percent rating is appropriate.  When there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent rating.  With occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent evaluation is indicated.  For occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication, a 10 percent rating is 
appropriate.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication a 0 percent evaluation is to be 
assigned.  38 C.F.R. § 4.130, Code 9411 (1998).  

The medical evidence concerning the veteran's PTSD consists 
solely of the report of the January 1998 VA psychiatric 
compensation examination. (A July 1997 VA outpatient examiner 
noted depression, but indicated that the disorder was 
secondary to the veteran's wife's care in the event of his 
death.)  The report of the January 1998 examination notes 
that the veteran had some chronic sleep impairment, as well 
as other symptomatology characteristic of PTSD: avoidance of 
thoughts or feelings associated with the trauma, a feeling of 
detachment, restricted range of affect, difficulty 
concentrating, and an exaggerated startle response.  However, 
the veteran's daily regimen, as described by him at that time 
and at the time of his personal hearing, indicates that he 
provided care for his disabled wife and socialized with 
friends on a daily basis.  In light of the fact that the 
veteran has not worked for many years, it is more difficult 
to assess the level of industrial impairment due to PTSD.  
However, the examiner indicated that the veteran's social 
impairment and industrial impairment were both mild.  

While the July 1997 VA examiner noted a flattened affect-a 
symptom consistent with a 50 percent evaluation-none of the 
other symptoms indicative of that level of impairment has 
been reported.  However, the veteran has displayed some, 
although not all, of the symptoms commensurate with a 
30 percent rating, e.g., chronic sleep impairment, depression 
and anxiety (although those symptoms have been attributed to 
concern related to his wife's health), and generally 
satisfactory functioning.  Moreover, the January 1998 VA 
examiner assigned a GAF score of 61, indicative of mild 
symptoms or some difficulty in social or occupational 
functioning.  That score also correlates with generally 
satisfactory functioning, with some meaningful interpersonal 
relationships.  The psychiatric symptoms and reported 
clinical findings attributable to PTSD fall far short of 
meeting the criteria for a rating higher than the 30 percent 
rating assigned by the RO.  

The Board is cognizant that the 1998 VA examiner initially 
characterized the veteran's PTSD as being moderately severe.  
As noted at the outset, however, the Board is not bound by an 
examiner's characterization of a disorder, but rather must 
consider the totality of the reported symptoms and clinical 
findings.  In this case, the medical evidence reflects a 
level of social and industrial impairment due to PTSD that 
meets the criteria for not more than the currently assigned 
30 percent rating.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against an increased rating for PTSD.  

Total disability rating based on individual unemployability 

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

In reaching its determination in this case the Board has 
followed the analysis of the Court in Van Hoose v. Brown, 
4 Vet. App. 361 (1993).  The Court held that for a veteran to 
prevail in a claim for individual unemployability benefits, 
it is necessary that the record reflect some factor which 
takes his case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  
The fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App.  229 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

Service connection is currently in effect for unfavorable 
ankylosis of the index, middle, ring, and little fingers of 
the left (minor) hand, rated 40 percent disabling; PTSD, 
evaluated 30 percent disabling; a right ankle scar, rated 10 
percent disabling; and a left hand scar, evaluated 10 percent 
disabling.  In addition, separate noncompensable evaluations 
have been assigned for scars of the right hand, left lower 
leg and foot; scars of the right upper leg and right lower 
chest; and chronic bronchitis.  The 30 percent rating for 
PTSD has been effective since 1997.  The remaining ratings 
have been in effect since the 1940s.  The currently assigned 
disability evaluations result in a combined 70 percent 
rating.  With the exception of the rating for the PTSD, which 
has previously been discussed, the veteran has not advanced 
any contentions concerning the adequacy of the individual 
ratings for his service connected disabilities.

On the basis of the ratings currently assigned for the 
veteran's service-connected disabilities, the percentage 
criteria for a total disability rating based on individual 
unemployability, as set forth in 38 C.F.R. § 4.16, are met.  
The question remaining for consideration, therefore, is 
whether, based on the impairment due to the service-connected 
disabilities, the veteran is unable to secure or follow a 
substantially gainful occupation.  

It is apparent from the medical evidence and the veteran's 
hearing testimony that the only service-connected 
disabilities that cause him any current impairment are his 
PTSD and his left hand disability.  The veteran gave somewhat 
conflicting testimony as to which of the two disabilities is 
more disabling.  He initially stated at his hearing that he 
could not work due to his PTSD.  However, he later indicated 
that his left hand disability was the major reason that he 
could not find employment.  

The evidence shows that the veteran has only a grammar school 
education.  After service, he received training as a 
watchmaker and subsequently worked for many years in that 
profession.  He has stated that he stopped working in 1972 
because of increasing difficulty being productive enough 
repairing watches because of his left hand disability.  It is 
clear that the veteran received limited formal education, 
although he did obtain specialized training following 
service.  On the other hand, his only employment since 
service has been in repairing watches.  

Nevertheless, the medical evidence does not indicate that the 
veteran's PTSD produces more than mild impairment.  He has 
some psychiatric symptoms, but appears to function relatively 
normally in his daily life.  The veteran's left hand 

disability clearly would preclude many jobs that require fine 
dexterity of both hands; however, the service connected 
disability involves only his minor hand.  However, even 
considering his limited education and training and work 
history, the record does not demonstrate that his service-
connected disabilities render him unemployable.  There is no 
evidence, even from the veteran himself, that he has lost 
total use of his left hand.  

As noted above, the high combined schedular rating which is 
currently in effect is recognition that the impairment makes 
it difficult for the veteran to obtain and keep employment.  
The question is whether or not he is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Moreover, while the veteran 
might prefer to work in his chosen profession, the Board must 
consider many factors, including his educational and work 
background, to determine whether he is precluded from 
substantially gainful employment by his service-connected 
disabilities.  In addition, the veteran's age cannot be a 
factor in determining his employability for purposes of this 
benefit.  

The Board concludes, therefore, that the veteran's service-
connected disabilities do not preclude him from obtaining and 
retaining substantially gainful employment.  

In this regard, the Board has considered the provisions of 
38 U.S.C.A. § 5107(a), but finds that the preponderance of 
the evidence is against the veteran's claim.  


ORDER

In the absence of well grounded claims, service connection 
for depressive disorder and a heart disorder is denied.  


An increased rating for PTSD, currently evaluated 30 percent 
disabling, is denied.  

A total disability rating based on individual unemployability 
based on the veteran's service-connected disability is 
denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

